NO. 07-01-0347-CR
                                 NO. 07-01-0348-CR
                                 NO. 07-01-0349-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 4, 2001

                        ______________________________


                       ANTHONY RAY ARCHER, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

  NOS. 41,448-A, 41,450-A, 41,452-A ; HONORABLE RICHARD DAMBOLD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Anthony Ray Archer attempts to appeal three separate convictions, after

guilty pleas, of aggravated robbery for which he was sentenced to 15 years confinement

in the Institutional Division of the Department of Criminal Justice on each charge.

However, we must dismiss the appeals for want of jurisdiction.
       In each case, sentence was pronounced in open court on February 9, 2001, but

appellant’s notices of appeal were not filed until August 21, 2001. A timely filed notice of

appeal is essential to invoke our appellate jurisdiction. Olivo v. State, 918 S.W.2d 519,

522 (Tex.Crim.App. 1996). To be timely, a notice of appeal must be filed within 30 days

after the sentence is imposed or suspended in open court. Tex. R. App. P. 26.2(a)(1). An

appellate court may extend the time to file a notice of appeal if a motion seeking an

extension of time is filed within 15 days after the deadline for filing the notice of appeal.

Tex. R. App. P. 26.3. In this instance, appellant did not file his notices of appeal until at

least five months after the deadline for doing so, and he did not file a motion for extension

of time.


       Because the notices of appeal were not timely filed, we have no jurisdiction to

consider these appeals. Accordingly, we must and do hereby dismiss these appeals.


                                                  Per Curiam


Do not publish.




                                             2